DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 11,353,277. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are substantially the same structure claimed but merely rearranged. Additionally, the independent claims are broader in scope than the patented claims and would have been an obvious matter of omission of structural elements or structural claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 11-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofstetter, US Patent No. 1,939,700 in view of Iyer, US Patent Publication No. 2022/0003503.
Regarding claim 1, Hofstetter discloses a suppressor (figure 1) for a firearm comprising: a suppression core (5) comprising an annular cylinder surrounding a center bore, and a baffle structure (11) surrounding the annular cylinder, the annular cylinder and the baffle structure being concentric (figure 1); and wherein at a transition between the annular cylinder and the baffle structure, a plurality of first openings (12) in the annular cylinder form continuous paths with a plurality of second openings in the baffle structure (shown in figure 1); Hofstetter further discloses the recess 8 around tube 5 having a medium for absorbing and radiating heat in lines 44-46; however, Hofstetter does not specifically disclose the baffle structure comprises a triply periodic minimal surfaces (TPMS) structure. Nonetheless, Iyer teaches a TPMS structure (30-36 for example) which is especially well suited for use in a variety of system including systems where heat and/or mass transfer is important ([0003]).
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify the medium of Hofstetter to be a TPMS structure similar to that as taught by Iyer in order to enhance flow properties over conventional geometries and to significantly improve energy efficiency, provide more compact structure, and reduce cost similar to that as taught by Iyer in [0042].
Regarding claim 2, Hofstetter as modified by Iyer further discloses a wall thickness of walls in the TPMS structure varies in a longitudinal direction (Iyer [0064] teaches the wall thickness gradually getting less across the structure moving left to right in figures 6a and 6b for example. [0064] further teaches the wall thickness is controlled in each of the X, Y and Z planes of the structure.) 
Regarding claim 3, Hofstetter as modified by Iyer further discloses a wall thickness of walls in the TPMS structure varies in a radial direction (Iyer [0064] teaches the wall thickness gradually getting less across the structure moving left to right in figures 6a and 6b for example. [0064] further teaches the wall thickness is controlled in each of the X, Y and Z planes of the structure. Claim 9 also teaches a thickness of the wall portion is non-uniform across at least one of a length, height and depth of the apparatus. Therefore, Iyer sufficiently teaches varying the wall thickness in at least one of the X, Y and Z directions and thus meets the limitation of varied wall thickness in the radial direction).
Regarding claim 4, Hofstetter as modified by Iyer further discloses a wall thickness of walls in the TPMS structure is constant throughout the TPMS structure ([0064] of Iyer teaches the wall thickness control is enabled and therefore a constant wall thickness is taught as capable and considered at a minimum. Further, [0057] teaches the surface area remains uniform throughout the entirety of the structure and therefore uniformity is clearly taught and considered to be known in the art)
Regarding claim 5, Hofstetter as modified by Iyer further discloses a unit cell size of the TPMS structure varies in a longitudinal direction (Iyer [0064] teaches the wall thickness or cell density gradually getting less across the structure moving left to right in figures 6a and 6b for example. [0064] further teaches the wall thickness and cell density is controlled in each of the X, Y and Z planes of the structure.)
Regarding claim 6, Hofstetter as modified by Iyer further discloses a unit cell size of the TPMS structure varies in a radial direction.  (Iyer [0064] teaches the wall thickness and cell density gradually getting less across the structure moving left to right in figures 6a and 6b for example. [0064] further teaches the wall thickness and cell density is controlled in each of the X, Y and Z planes of the structure. Claim 9 also teaches a thickness of the wall portion is non-uniform across at least one of a length, height and depth of the apparatus which in turn would affect the cell size. Therefore, Iyer sufficiently teaches varying the cell size in at least one of the X, Y and Z directions and thus meets the limitation of varied cell size in the radial direction).
Regarding claim 10, Hofstetter as modified by Iyer further discloses the TPMS structure and a variety of TPMS geometries but does not specifically disclose a Batwing geometry. Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to select a Batwing geometry as the TPMS structure used, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Because Iyer teaches a plurality of TPMS geometries being used in a heat transfer application, it would have been obvious to select any known TPMS structure. 


Regarding claim 11, Hofstetter discloses a suppressor for a firearm comprising: a suppression core (medium in space 8 like that of 11) comprising an annular cylindrical shape having a center bore; however, Hofstetter does not specifically disclose the baffle structure comprises a triply periodic minimal surfaces (TPMS) structure. Nonetheless, Iyer teaches a TPMS structure (30-36 for example) which is especially well suited for use in a variety of system including systems where heat and/or mass transfer is important ([0003]).
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify the medium of Hofstetter to be a TPMS structure similar to that as taught by Iyer in order to enhance flow properties over conventional geometries and to significantly improve energy efficiency, provide more compact structure, and reduce cost similar to that as taught by Iyer in [0042]. Futhermore, Iyer [0064] teaches the wall thickness gradually getting less across the structure moving left to right in figures 6a and 6b for example. [0064] also teaches the wall thickness is controlled in each of the X, Y and Z planes of the structure.
Regarding claims 12-16, claim 11 claims the wall thickness or unit cell size varies in an alternative manner. Because of this, claim 11 can be read as only requiring a varying wall thickness for example. With the alternative language and interpreting as only varying wall thickness, claims 14-16 present antecedent basis issues because a unit cell size is not specifically included in the independent claim. Alternatively, if claim 11 is read as only requiring a varied unit cell size, claims 12-13 could be indefinite or lack antecedent basis because a wall thickness is not introduced in claim 11.  Nonetheless, as articulated above, Iyer teaches the wall thickness and unit cell size or density are variable along a length, width or height (X, Y or Z direction) in [0064]. Thus the limitations are taught by Iyer, but still require correction.
Regarding claim 17, Hofstetter as modified by Iyer further discloses the walls form channels within the TPMS structure, the channels providing flow pathways connected to the center bore (openings and flow paths taught in the TPMS structure of Iyer in the abstract at a minimum)
Regarding claim 18, Hofstetter as modified by Iyer further discloses the suppression core is made of a material (Hofstetter discloses a known suppressor which is known to be made of metal for example), and wherein different materials are used in different parts of the suppression core (TPMS structure of Iyer is taught as porous polymer, silicone or ceramics as in [0048]).  
Regarding claim 19, Hofstetter as modified by Iyer further discloses an annular cylinder adjacent to the center bore, wherein the TPMS structure surrounds the annular cylinder (Hofstetter teaches a material in annular space 8 which, as modified by Iyer, is a TPMS structure surrounding the cylinder).  

Claim(s) 1-6 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Humm, US Patent No. 1,127,250 in view of Iyer, US Patent Publication No. 2022/0003503.
Regarding claim 1, Humm discloses a suppressor (figures 1 and 2) for a firearm comprising: a suppression core (6) comprising an annular cylinder surrounding a center bore, and a baffle structure (8) surrounding the annular cylinder, the annular cylinder and the baffle structure being concentric (figure 2); and wherein at a transition between the annular cylinder and the baffle structure, a plurality of first openings (figure 3) in the annular cylinder form continuous paths with a plurality of second openings in the baffle structure (shown in figure 2); however, Humm does not specifically disclose the baffle structure comprises a triply periodic minimal surfaces (TPMS) structure. Nonetheless, Iyer teaches a TPMS structure (30-36 for example) which is especially well suited for use in a variety of system including systems where heat and/or mass transfer is important ([0003]).
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify the medium of Humm to be a TPMS structure similar to that as taught by Iyer in order to enhance flow properties over conventional geometries and to significantly improve energy efficiency, provide more compact structure, and reduce cost similar to that as taught by Iyer in [0042].
Regarding claim 2, Humm as modified by Iyer further discloses a wall thickness of walls in the TPMS structure varies in a longitudinal direction (Iyer [0064] teaches the wall thickness gradually getting less across the structure moving left to right in figures 6a and 6b for example. [0064] further teaches the wall thickness is controlled in each of the X, Y and Z planes of the structure.) 
Regarding claim 3, Humm as modified by Iyer further discloses a wall thickness of walls in the TPMS structure varies in a radial direction (Iyer [0064] teaches the wall thickness gradually getting less across the structure moving left to right in figures 6a and 6b for example. [0064] further teaches the wall thickness is controlled in each of the X, Y and Z planes of the structure. Claim 9 also teaches a thickness of the wall portion is non-uniform across at least one of a length, height and depth of the apparatus. Therefore, Iyer sufficiently teaches varying the wall thickness in at least one of the X, Y and Z directions and thus meets the limitation of varied wall thickness in the radial direction).
Regarding claim 4, Humm as modified by Iyer further discloses a wall thickness of walls in the TPMS structure is constant throughout the TPMS structure ([0064] of Iyer teaches the wall thickness control is enabled and therefore a constant wall thickness is taught as capable and considered at a minimum. Further, [0057] teaches the surface area remains uniform throughout the entirety of the structure and therefore uniformity is clearly taught and considered to be known in the art)
Regarding claim 5, Humm as modified by Iyer further discloses a unit cell size of the TPMS structure varies in a longitudinal direction (Iyer [0064] teaches the wall thickness or cell density gradually getting less across the structure moving left to right in figures 6a and 6b for example. [0064] further teaches the wall thickness and cell density is controlled in each of the X, Y and Z planes of the structure.)
Regarding claim 6, Humm as modified by Iyer further discloses a unit cell size of the TPMS structure varies in a radial direction.  (Iyer [0064] teaches the wall thickness and cell density gradually getting less across the structure moving left to right in figures 6a and 6b for example. [0064] further teaches the wall thickness and cell density is controlled in each of the X, Y and Z planes of the structure. Claim 9 also teaches a thickness of the wall portion is non-uniform across at least one of a length, height and depth of the apparatus which in turn would affect the cell size. Therefore, Iyer sufficiently teaches varying the cell size in at least one of the X, Y and Z directions and thus meets the limitation of varied cell size in the radial direction).
Regarding claim 9, Humm as modified by Iyer further discloses the annular cylinder comprises an array of structures having rectangular cross-sections in a longitudinal direction (shown in figures 3 of Humm)

Regarding claim 10, Humm as modified by Iyer further discloses the TPMS structure and a variety of TPMS geometries but does not specifically disclose a Batwing geometry. Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to select a Batwing geometry as the TPMS structure used, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Because Iyer teaches a plurality of TPMS geometries being used in a heat transfer application, it would have been obvious to select any known TPMS structure. 

Regarding claim 11, Humm discloses a suppressor for a firearm comprising: a suppression core (8) comprising an annular cylindrical shape having a center bore; however, Humm does not specifically disclose the baffle structure comprises a triply periodic minimal surfaces (TPMS) structure. Nonetheless, Iyer teaches a TPMS structure (30-36 for example) which is especially well suited for use in a variety of system including systems where heat and/or mass transfer is important ([0003]).
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify the medium of Humm to be a TPMS structure similar to that as taught by Iyer in order to enhance flow properties over conventional geometries and to significantly improve energy efficiency, provide more compact structure, and reduce cost similar to that as taught by Iyer in [0042]. Futhermore, Iyer [0064] teaches the wall thickness gradually getting less across the structure moving left to right in figures 6a and 6b for example. [0064] also teaches the wall thickness is controlled in each of the X, Y and Z planes of the structure.
Regarding claims 12-16, claim 11 claims the wall thickness or unit cell size varies in an alternative manner. Because of this, claim 11 can be read as only requiring a varying wall thickness for example. With the alternative language and interpreting as only varying wall thickness, claims 14-16 present antecedent basis issues because a unit cell size is not specifically included in the independent claim. Alternatively, if claim 11 is read as only requiring a varied unit cell size, claims 12-13 could be indefinite or lack antecedent basis because a wall thickness is not introduced in claim 11.  Nonetheless, as articulated above, Iyer teaches the wall thickness and unit cell size or density are variable along a length, width or height (X, Y or Z direction) in [0064]. Thus the limitations are taught by Iyer, but still require correction.
Regarding claim 17, Humm as modified by Iyer further discloses the walls form channels within the TPMS structure, the channels providing flow pathways connected to the center bore (openings and flow paths taught in the TPMS structure of Iyer in the abstract at a minimum)
Regarding claim 18, Humm as modified by Iyer further discloses the suppression core is made of a material (Humm discloses a known suppressor which is known to be made of metal for example), and wherein different materials are used in different parts of the suppression core (TPMS structure of Iyer is taught as porous polymer, silicone or ceramics as in [0048]).  
Regarding claim 19, Humm as modified by Iyer further discloses an annular cylinder adjacent to the center bore, wherein the TPMS structure surrounds the annular cylinder (Humm teaches a material 8 which, as modified by Iyer, is a TPMS structure surrounding the cylinder).  
Regarding claim 20, Humm as modified by Iyer further discloses the annular cylinder comprises an array of structures having rectangular cross-sections in a longitudinal direction (shown in figures 3 of Humm)


Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofstetter as modified by Iyer in view of Campbell, US Patent Publication No. 2020/0025493.
Regarding claims 9 and 20, Hofstetter as modified by Iyer discloses the claimed invention except for the plurality of openings being rectangular in cross-section. Nonetheless, Campbell teaches a firearm suppressor which has a plurality of openings (41) in an inner annular cylinder and the openings being rectangular in cross-section in a longitudinal direction (shown in figures 2 and 3)
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify Hofstetter to have rectangular shaped openings similar to that as taught by Campbell since Campbell clearly teaches such a structure was known in the art and it would have been obvious to one of ordinary skill in the art to try the rectangular openings with a reasonable expectation of success and such a modification would provide expected results. Utilizing different cross-section shaped openings would have been obvious for any number of reasons including, but not limited to, improvements in gas flow, reduction in weight, improvements in heat transfer, reduction in sound or flash output, etc.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and approval of a Terminal Disclaimer.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
While the Examiner is available via telephone to resolve administrative issues regarding a patent application, issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along with any other response to this action. The Examiner may be reached by telephone at 571-272-6352.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/DERRICK R MORGAN/             Primary Examiner, Art Unit 3641